Citation Nr: 0427935	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge at a Central Office hearing in August 2003.  A 
transcript of this hearing has been associated with the 
claims file.  

The veteran and his representative have asserted that the 
issue of service connection for bilateral hearing loss is on 
appeal.  An appeal as to this issue has not been perfected, 
however.  In a March 2002 letter, the RO notified the veteran 
that his claim to reopen for service connection for bilateral 
hearing loss had been denied in a March 2000 rating decision, 
and that the veteran did not perfect an appeal.  The RO 
informed the veteran that it had revisited the issue of 
service connection for tinnitus because it had previously 
been denied as not well grounded prior to enactment of the 
Veterans Claims Assistance Act (VCAA).  It further informed 
the veteran that it was not required to revisit the issue of 
service connection for bilateral hearing loss, since that 
issue was denied on the basis of no new and material 
evidence, not on whether it was well-grounded.  Thus, since 
the veteran did not perfect an appeal as to the March 2000 
rating decision which denied the veteran's claim to reopen 
for service connection for bilateral hearing loss, the Board 
does not have jurisdiction of that issue.


FINDINGS OF FACT

1.  Competent evidence of a nexus between tinnitus and 
service is not of record.

2.  Tinnitus was not manifest during service and an organic 
disease of the nervous system was not manifest within one 
year of separation from service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
can an organic disease of the nervous system be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
an April 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Support Your Claim," the RO stated 
that to establish entitlement to service connection, the 
evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the April 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the private treatment records submitted by the 
veteran.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the August 2003 hearing before the undersigned Veterans 
Law Judge, the veteran asserted that he first noticed the 
ringing in his ears in 1975 and went to a doctor at that 
time.  However, a diagnosis of tinnitus is not of record.  In 
a letter dated in December 1999, Dr. M. stated that the 
veteran had been his "client" since 1984, and that during 
that time, he had purchased hearing aids, and that the 
veteran needed hearing aids in order to function with people 
on a daily basis.  Audiograms from Dr. M. from 1984 to 1999 
show hearing loss.  No mention is made of tinnitus.  

In a letter dated in January 2000, Dr. S. stated that the 
veteran was examined by him for evaluation of bilateral 
hearing loss of many years' duration.  He stated that 
otoscopic examination revealed normal ear canal and tympanic 
membranes, and that the remainder of the examination was 
normal.  He stated that a hearing test revealed a bilateral 
severe to profound hearing loss with poor discrimination.  
The examiner made no mention of tinnitus.  The medical 
evidence of record shows neither a diagnosis of tinnitus nor 
veteran's complaints of tinnitus.  The Board finds this 
medical evidence probative of whether the veteran has a 
current disability of tinnitus.

Regarding service, the service medical records do not refer 
to tinnitus or complaints of ringing in the ears.  A June 
1943 physical examination report shows that the ears were 
normal, and hearing was 15/15 bilaterally.  A March 1946 
Report of Physical Examination shows that hearing was 15/15 
bilaterally for whispered voice and spoken voice, and that 
there was no disease and no defects of the ears.  

A service medical record dated in January 1944 does indicate 
a diagnosis of catarrhal fever, acute, with symptoms of fever 
and headache, and infected and inflamed pharynx and pallete.  
The fever resolved after several days.  The veteran has 
contended that this fever caused his current tinnitus.  In 
support of this contention, he has submitted an excerpt from 
a medical book which discusses chronic catarrhal otitis media 
and its relationship to hearing loss.  The excerpt does not 
address tinnitus, and therefore is of little probative value.  
To the extent that the veteran attributes his tinnitus to 
hearing loss, and hearing loss to fever in service, the Board 
notes that the veteran is not service connected for hearing 
loss, and thus whether his tinnitus is related to his hearing 
loss has no bearing on the current claim.

The Board finds that the veteran did not engage in combat 
with the enemy.  His separation document notes the following 
under medals: "American; Victory-World War II; Asiatic 
Pacific."  These awards do not indicate combat.  As such, 
the veteran's lay testimony alone is insufficient to 
establish service connection.  38 U.S.C.A. § 1154(b).  
Although he asserts that the ringing in the ears is due to a 
fever in service, he is not competent to opine on matters of 
medical etiology.  He does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 
492, 494 (1992). 

The Board notes that the veteran asserted that the RO had a 
minimum obligation to provide the veteran with an 
examination.  The applicable regulation states that provided 
that it is otherwise adequate for rating purposes, any 
hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  A statement from a 
private physician may also be accepted for rating a claim 
without further examination, provided that it is otherwise 
adequate for rating purposes.  38 C.F.R. § 3.326 (2003).  A 
claimant has the responsibility to present and support a 
claim for VA benefits.  38 U.S.C.A. § 5107.  The private 
examination reports and private physician statements 
submitted by the veteran are adequate for purposes of the 
veteran's claim for service connection for tinnitus.  As the 
veteran apparently made no complaints of tinnitus to these 
physicians, one of whom had been treating the veteran for 
hearing loss for a number of years, an examination by a VA 
physician would serve no useful purpose.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for tinnitus, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

In a recent decision, the Court established jurisdictional 
limits.  Citing to other cases it was noted that the Court 
has jurisdiction where the Board has addressed a claim or 
matter as to which there was a valid NOD as to either an RO's 
adverse decision on that claim or matter or as to an RO's 
failure to address a claim or matter reasonably raised to it.  
The Court cited to Fenderson, Velez and Isenbart.  See 
Anderson v. Principi, (citation omitted.)

The Form 9 date in July 2002 reflects another claim for 
hearing loss disability.  The VA Form 646 reflects a NOD 
regarding a failure to adjudicate.  The August 2003 hearing 
transcript reflects a continuation of the issue.

It is clear that matters of jurisdiction are unsettled.  

Based on the decisions of the Court, the AOJ should 
adjudicate the application to reopen a claim for hearing loss 
disability and provide notice of the decision.

This issue is not ripe for appeal.  The veteran is informed 
that he is under an obligation to submit new and material 
evidence.







	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



